Exhibit 10.6

 



Weed & Co. L.C.

 

4695 MACARTHUR COURT, SUITE 1430, NEWPORT BEACH, CALIFORNIA 92660-1869

 

 

 

Email: rick@weedco.com

Telephone: (949) 475-9086 Ext. 22

Facsimile: (949) 475-9087

 

 

June 3, 2013

 

Mr. Gordon F. Lee

Chief Executive Officer

Focus Gold Corporation

4695 MacArthur Court, Suite 1430

Newport Beach, CA 92660

 

RE: Office Space & Administrative Services

 

Greetings:

 

The purpose of this letter is to memorialize the agreement between Focus Gold
Corporation, a Nevada corporation, (“CLIENT”), and Weed & Co. L.C. (“SERVICE
CO”).

 

Commencing June 3, 2013, SERVICE CO shall provide office space and
administrative services to the CLIENT. The CLIENT agrees to pay $1,000 per month
for office space and $1,500 per month for administrative services.

 

CLIENT shall have the right to terminate this agreement by written notice at any
time. SERVICE CO has the same right to terminate this engagement, subject to an
obligation to give CLIENT reasonable notice to permit it to obtain alternative
services.

 

Sincerely yours,

 [image_001.gif]

 

Richard O. Weed

Lawyer

 

Approved:

Focus Gold Corporation

 

 

 

/s/ Gordon F. Lee

Gordon F. Lee, CEO



 

 